DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statements (IDS) submitted and are in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 112
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.         Claims 1-9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Regarding claim 1, the claim pertains to an automatic circuit board test system (100 in Fig. 3). Therefore, any other features, such as a test board (including a first signal interface…) is not part of the automatic circuit board test system. However, the wording of the claims seem to aim at a combination if the shield with further features. Therefore, it is not clear to reader if the applicant wishes to claim the automatic circuit board test system only or a set features including a test board. In lines 1-3, the examiner suggests the applicant to amend the claim as following:
“[A test system (or A test apparatus), comprising:  a test board;at least one switch module of board under test connected with the test board, the test board including a first signal interface, a second signal….”.Also, in line 1 of claims 2-9, “The automatic circuit board test system” should be changed to --- The test system ---, or --- The test apparatus ---.In line 21, the statement “the test board transmit result data to the board under
test” is not clear since the logical test sequence would be that the result data would
be generated by the board under test and not by the test board. Clarification is requested.
          Claims 2-9 are also rejected as they inherit the deficiencies in claim 1.

Allowable Subject Matter
4.    Claims 1-9 would be allowable if rewritten or amend to overcome the rejection(s) under 35 U.S.C 112(b) set forth in this office action. Reasons for allowance will be held in abeyance pending final recitation of the claims.5.      Claims 10-11 are allowed over the prior arts of record.
          Regarding claim 10, the cited references, alone or in combination, do not disclose nor fairly suggest:
          “ … setting a test mode, the test process module being connected with the first signal interface through the third serial port bus to make the repeater set to enter the test mode; transmitting a test signal instruction, the test process module transmitting a control signal to the control module; converting the control signal, the control module receiving the control signal, the control signal being transmitted to a micro-controller of the control module, and the control signal being converted into a serial control signal; ….; switching a signal path, the at least one relay module receiving the serial control signal, and the at least one relay module controlling the plurality of the relays to switch paths, and then the at least one relay module transmitting the serial control signal to the test board; receiving result data, the at least one relay module receiving the result data, and then the result data being transmitted to the software protector through a serial return signal; packaging the result data, the software protector receiving the result data, the result data being packaged to form an encryption result data, and then the serial return signal being converted into a return signal, correspondingly, the encryption result data being transmitted to the test process module through the return signal; and storing the encryption result data, the test process module receiving the encryption result data, and the encryption result data being stored in the test process module.” in combination with all other elements as claimed in claim 10. 
          Regarding claim 11, the cited references, alone or in combination, do not disclose nor fairly suggest:
          “ … setting a test mode, the test process module being connected with the first signal interface through the third serial port bus to make the repeater set to enter the test mode; transmitting a test signal instruction, the test process module transmitting a control signal to the control module; switching a signal path, the at least one relay module receiving a serial control signal, and the at least one relay module controlling the plurality of the relays to switch paths, and then the at least one relay module transmitting the serial control signal to the test board; executing a testing action, the test board receiving the serial control signal, and the testing action being executed in the test board; receiving result data, the at least one relay module receiving the result data, and then the result data being transmitted to the software protector, the result data being packaged to form an encryption result data, and the encryption result data being further transmitted to the control module through a serial return signal; and storing the encryption result data, the test process module receiving the encryption result data, and the encryption result data being stored in the test process module” in combination with all other elements as claimed in claim 11. 
Prior Art of Record
6.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Mao et al. (U.S Pub. 20130241584) discloses a test apparatus for executing a power-on test of an electronic device includes a setting module, an activation module, a controller, and a USB connector. The setting module includes a plurality of input keys. The activation module activates a power supply-on pin of a motherboard of the electronic device. The controller is electronically connected to the input keys and the activation module, the controller drives the activation module to activate the power supply-on pin, and controls a number of times of activation of the power supply-on pin according to a predetermined number of power-on events. The USB connector electronically connects the controller to the electronic device, the USB connector receives power-on and power-off confirmation signals from the electronic device, and transmits the signals to the controller (see specification for more details).              Kniplitsch (U.S Pub. 20200169489) discloses a device including access and test ports, an interface, and first and second controllers. The interface receives an Ethernet frame transmitted over an Ethernet network to the network device. The Ethernet frame includes bits for testing or debugging the memory-mapped device and is received at the interface based on an output of a host device. The first controller converts the Ethernet frame to a first access frame. The test port receives a diagnostic signal transmitted from the host device to the network device. The second controller converts the diagnostic signal to a second access frame and controls passage of the access frames to the memory-mapped device via the access port (see specification for more details).
             Tsuji et al. (U.S Pub. 20050017729) discloses a circuit board testing apparatus for testing continuity and/or short-circuit of wirings formed on a circuit board, includes an electromagnetic wave irradiator which irradiates first terminals of the wirings with an electromagnetic wave so that electrons are discharged from the first terminals by photoelectric effect. Discharged electrons are trapped by an electrode which is electrically biased to have a higher potential than that of the second terminals of the wirings, thereby causing an electric current to flow through the wirings via the electrode. Existence of open-circuit and/or short-circuit of the wirings is judged based on the current flowing the wirings (see specification for more details).

Conclusion
7.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
7/2/2021